Filed 7/19/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 141







Donna Jones, 		Plaintiff and Appellee



v.



Curt Meyer, dba 50's Cafe, 		Defendant and Appellant







No. 990042







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia A. Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Duane A. Lillehaug, 902 28
th
 Street South, P.O. Box 3143, Fargo, ND 58108, for plaintiff and appellee.  Submitted on brief.



Elizabeth Jane Sundby, 1323 South 23rd Street, Suite G, Fargo, ND 58103, for defendant and appellant.  Submitted on brief.

Jones v. Meyer

No. 990042



Per Curiam.

[¶1]	Curt Meyer, dba 50's Cafe, appealed from a trial court judgment awarding Donna Jones, a former employee of the 50's Cafe, damages for sexual harassment, intentional infliction of emotional distress, assault and battery, and awarding attorney fees and costs.  We affirm the judgment under N.D.R.App.P. 35.1(a)(2) and (4).  Costs shall be taxed against appellant, but we award no attorney fees for the appeal. 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

David W. Nelson, D.J.



[¶3]	David W. Nelson, D.J., sitting in place of Maring, J., disqualified.